Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 14-cr-00249-PAB-03

UNITED STATES OF AMERICA,

      Plaintiff,

v.

3.   JAUQUIN MOSES VARELA,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on Defendant [Jauquin Moses] Varela’s Motion

for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [Docket No. 253].

The government has filed a response opposing the motion. Docket No. 261. Mr.

Varela has filed a reply, Docket No. 268, and a supplemental motion for “immediate

ruling” on the motion. Docket No. 271.

I.   BACKGROUND

      On February 26, 2015, Mr. Varela pled guilty to (1) conspiracy to possess with

intent to distribute fifty grams or more of methamphetamine, (2) possession with intent

to distribute fifty grams or more of methamphetamine, and (3) possession and carrying

of a firearm in furtherance of a drug trafficking crime. Docket No. 122; Docket No. 195

(judgment). On January 22, 2016, the Court sentenced Mr. Varela to, inter alia, 144

months imprisonment followed by five years of supervised release. Docket No. 194.

Mr. Varela is currently incarcerated at FCI Milan in Milan, Michigan. See Federal
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 2 of 9




Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc/. His projected

release date is September 5, 2024, approximately 49 months from now. Id.

       On June 23, 2020, Mr. Varela filed the instant motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Docket No. 253. Mr. Varela represents that he

has asthma, which means that he is at higher risk of mortality from COVID-19.1 Id. at 3-

4; see also Docket Nos. 256 and 257 (medical records). Mr. Varela also represents

that COVID-19 is spreading within FCI Milan. Docket No. 253 at 5-8. On these bases,

Mr. Varela requests that the Court grant him compassionate release from the remainder

of his prison sentence and modify his term of imprisonment to time served. Id. at 13.

       According to the BOP website, as of August 12, 2020, there is currently one

inmate and one staff member at FCI Milan who are positive for COVID-19. See Federal

Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/. Ninety-three

inmates and fifty-five staff members at FCI Milan have recovered from COVID-19. Id.

Three inmates have died. Id.

II.   ANALYSIS

       “Under § 3582(c)(1)(A)(i),” known as the “compassionate release provision,” “a

district court may grant a sentence reduction if, after considering the 18 U.S.C.

§ 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons

warrant such a reduction’ and the ‘reduction is consistent with applicable policy
       1
         COVID-19 is an infectious disease caused by a novel coronavirus. See “Q&A
on coronaviruses (COVID-19),” World Health Organization, Apr. 17, 2020,
https://www.who.int/news-room/q-a-detail/q-a-coronaviruses. COVID-19 became a
pandemic in the early months of 2020 and continues to spread around the world and
within the United States.


                                            2
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 3 of 9




statements issued by the Sentencing Commission.’” United States v. Saldana, 807 F.

App’x 816, 819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A

district court may grant a sentence reduction upon motion of the defendant only “after

the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant's facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Mr. Varela

submitted a request to the warden at FCI Milan on April 20, 2020. Docket No. 253-2.

While the government has “no information” as to whether the warden issued a

response, the government concedes that more than thirty days elapsed from the date

that Mr. Varela submitted his request to the warden. Docket No. 261 at 5. Accordingly,

the Court has jurisdiction to consider the motion.

       A.   Extraordinary and Compelling Reasons

       The Sentencing Commission has identified four categories of extraordinary and

compelling reasons that may warrant a sentence reduction: (A) medical condition of the

defendant; (B) age of the defendant; (C) family circumstances; and (D) other reasons.

See U.S.S.G. § 1B1.13, cmt. n.1. Mr. Varela’s motion does not specify which category

his motion falls into. Although Mr. Varela’s motion points to his asthma as a reason to

grant compassionate release, he does not argue that asthma is a qualifying medical

condition within the meaning of subsection A. The Sentencing Commission has

explained that a defendant’s medical condition may be an extraordinary and compelling

reason warranting a sentence reduction where:


                                             3
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 4 of 9




       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease, and advanced
       dementia.

       (ii) The defendant is (I) suffering from a serious physical or medical
       condition, (II) suffering from a serious functional or cognitive impairment,
       or (III) experiencing deteriorating physical or mental health because of the
       aging process, that substantially diminishes the ability of the defendant to
       provide self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

See U.S.S.G. § 1B1.13, cmt. n.1(A). Asthma is not a terminal illness, and Mr. Varela

does not explain how it is a “serious physical . . . condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility .” See id.; cf. United States v. Dison, 2020 WL 2564677, at * 3 (S.D.

Ala. May 20, 2020) (defendant who fails to provide “evidence as to the seriousness of

his chronic asthma and its effect on its ability to care for himself in prison” cannot

satisfy subsection A).

       Instead, the Court will construe the motion as arising under subsection D of the

policy statement.2 Subsection D allows for release pursuant to extraordinary or

compelling reasons, other than those set out in subsections (A)-(C), “[a]s determined

by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D). “[T]he BOP

has issued Program Statement 5050.50 (2019), which lists factors which the BOP uses

in determining whether extraordinary and compelling reasons exist for compassionate

release.” United States v. Turns, 2020 WL 2519710, at *3 (S.D. Ohio May 18, 2020).


       2
           Mr. Varela does not argue that subsections B or C apply to him.

                                               4
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 5 of 9




“BOP Program Statement 5050.50 identifies several nonexclusive factors to determine

whether ‘other’ extraordinary and compelling reasons exist: the defendant’s criminal

and personal history, nature of his offense, disciplinary infractions, length of sentence

and amount of time served, current age and age at the time of offense and sentencing,

release plans, and ‘[w]hether release would minimize the severity of the offense.’”

Saldana, 807 F. App’x at 819 (quoting BOP Program Statement 5050.50 at 12 (2019)).

       Mr. Varela does not specifically argue that these subsection D factors weigh in

favor of compassionate release, but instead argues that his health issues, combined

with the COVID-19 pandemic, constitute extraordinary and compelling reasons for his

compassionate release. See Docket No. 253. However, because the list of factors set

out in Program Statement 5050.50 is nonexclusive, the Court will consider whether Mr.

Varela has met his burden “to prove that [his] medical conditions create extraordinary

and compelling reasons warranting a sentence reduction.” United States v. Edington,

No. 19-cr-00174-REB-1, 2020 WL 2744140, at *4 (D. Colo. May 27, 2020).

       “The existence of the COVID-19 pandemic no doubt can be described as

‘extraordinary’ insofar as it is ‘[b]eyond what is usual, customary, regular, or common.’”

Id. at *3 (quoting United States v. Rodriguez, 2020 WL 1627331 at *7 (E.D. Pa. April 1,

2020)). “However, because the apposite test is stated in the conjunctive, the dangers

presented by the pandemic – which impact us all, worldwide – also must be

‘compelling’ in [the movant’s] particular circumstances.” Id.; see also United States v.

Bolze, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (“[T]he COVID-19 pandemic

cannot present an extraordinary and compelling reason alone because the policy


                                             5
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 6 of 9




statement directs courts to consider individual reasons for compassionate release, not

general threats to the prison population.”).3

       Mr. Varela represents that he suffers from asthma. Docket No. 253 at 3-4. The

Centers for Disease Control and Prevention (“CDC”) has indicated that individuals with

moderate to severe asthma “might be at an increased risk” of developing severe illness

from COVID-19. See Centers for Disease Control and Prevention, People Who Are At

Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-at-increased-risk.html (last accessed August 6, 2020).

       The government disputes the existence and severity of Mr. Varela’s asthma.

Docket No. 261 at 6-8. The presentence report contains no mention of asthma or any

physical health concerns outside of a lingering knee injury. See Docket No. 175 at 20

(“[Mr. Varela] noted no other physical health concerns.”). The prison medical records

provided by Mr. Varela show that, in February 2018, he underwent a septorhinoplasty

to correct “chronic nasal obstruction.” See Docket No. 256 at 3-4. On April 21, 2020,

Mr. Varela was seen by health services for increased shortness of breath. Id. at 17-18.

The medical records from that visit reflect a diagnosis of “moderate asthma,” and he

was prescribed an albuterol inhaler. Id. The government contends that the records

provided are insufficient to substantiate a diagnosis of moderate asthma. See Docket

No. 261 at 7. In reply, Mr. Varela offers a series of declarations from himself and other


       3
         Accordingly, the number of COVID-19 cases at FCI Milan cannot itself warrant
release where the inmate otherwise fails to demonstrate his entitlement to
compassionate release. The Court notes that the number of active cases at FCI Milan
– one inmate and one staff – does not i ndicate that the virus is currently widespread
within the facility.

                                                6
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 7 of 9




members of his family, which he contends “show that his asthma has been a life-long,

serious medical condition.” See Docket No. 268 at 5; see also Docket Nos. 268-2, 268-

3, 268-4, 268-5.

       The Court is not persuaded that Mr. Varela has demonstrated that his moderate

asthma is a compelling reason warranting compassionate release. The only medical

records Mr. Varela provides that show an asthma diagnosis are dated one day after his

request for compassionate release. See Docket No. 256 at 17-18. Accordingly, it does

not appear to the Court that Mr. Varela’s asthma is persistent enough that he regularly

needs to see medical services at FCI Milan. While Mr. Varela was been provided with

an inhaler, the inhaler is prescribed for use “as needed,” indicating that daily or regular

use of the inhaler is not necessary to control Mr. Varela’s asthma. See United States v.

Kyger, No. 19-cr-77-WJM, 2020 WL 4041459, at *3 (D. Colo. July 17, 2020) (noting

that, as defendant “put forward no evidence that he has ever been prescribed inhaled

steroids (of any dosage) to be taken on a daily basis,” the court could not conclude that

his asthma was “moderate-to-severe”). Given that Mr. Varela is 37 years old and has

no other risk factors for serious illness from COVID-19, the Court finds that his asthma

is not a compelling reason warranting a sentence reduction. See Edington, 2020 WL

2744140, at *4 (finding no compelling reason warranting a sentence reduction where

“there is nothing in the record to suggest that [the] condition is not controlled on

medication” and where defendant “is not in a high risk age category” and “has no other

proven risk factors or comorbidities”).4
       4
         Mr. Varela suggests that, because he is Hispanic and male, he is at higher risk
of serious illness or death from COVID-19. Docket No. 253 at 4-5. While the virus may

                                             7
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 8 of 9




       In addition, the Court finds that the compassionate release factors under

subsection D – the defendant’s criminal and personal history, nature of his offense,

disciplinary infractions, length of sentence and amount of time served, current age and

age at the time of offense and sentencing, release plans, and whether release would

minimize the severity of the offense – do not weigh in favor of release. Saldana, 807 F.

App’x at 818. Mr. Varela indicates that his release plan is to live with his daughter in

Denver, Colorado, and that he has a pendi ng job offer from a flooring company.

Docket No. 253 at 10. Mr. Varela also indicates that he has maintained “clear conduct”

while incarcerated since 2014. Id.; see also Docket No. 253-3 (individualized reentry

plan dated Dec. 23, 2019). However, Mr. Varela has a lengthy criminal history, having

been convicted as an adult of, inter alia, criminal mischief, trespassing, felony motor

vehicle theft, escape from custody, criminal impersonation, and vehicular eluding.

Docket No. 175 at 10-17. At sentencing, the Court found that Mr. Varela’s criminal

history category was VI, the highest criminal history category. Docket No. 196 at 1.

Mr. Varela’s current sentence is 144 months, and although he is scheduled for an early

release in 2024 due to good behavior, he has served just over half of the 144 month

sentence imposed by the Court. The Court finds that releasing Mr. Varela now would

minimize the seriousness of his offenses.




have a disparate impact on these populations in society at large, the Court is not
persuaded that either of these characteristics qualifies as a risk factor or comorbidity.
See Centers for Disease Control and Prevention, People Who Are At Higher Risk for
Severe Illness (no mention of males or Hispanics as people who are at increased risk
of severe illness).

                                             8
Case 1:14-cr-00249-PAB Document 272 Filed 08/12/20 USDC Colorado Page 9 of 9




          The Court has determined that Mr. Varela has failed to establish that compelling

and extraordinary circumstances exist justifying compassionate release. Accordingly,

the motion will be denied.

III.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Defendant [Jauquin Moses] Varela’s Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [Docket No. 253] is DENIED. It is

further

          ORDERED that Defendant [Jauquin Moses] Varela’s Motion for Immediate

Ruling [Docket No. 271] is DENIED AS MOOT.


          DATED August 12, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               9
